Citation Nr: 1003386	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including secondary to the service-connected 
residuals of a right fibula fracture.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This matter was the subject of a Board hearing in June 2007 
before the undersigned Veterans Law Judge, and was remanded 
to the RO by the Board in November 2007.  In an August 2008 
decision, the Board denied the claim.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2009 Order, the 
Court granted the parties' Joint Motion for Remand, vacated 
the Board's August 2008 decision, and returned the matter for 
development consistent with the directives of the Joint 
Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the September 2009 Joint Motion for Remand, the parties 
stated that VA did not comply with its duty to assist by 
ensuring that it had obtained all of the Veteran's medical 
records from the Ann Arbor VA Medical Center (VAMC).  
Specifically, they noted that in a September 2004 Statement 
in Support of Claim, the Veteran reported that he had 
received treatment for a bilateral foot disability at that 
facility for the past 15-20 years.  See also testimony at 
Board hearing in June 2007.  The Joint Motion for Remand also 
stated that VA should ensure that any medical records of 
treatment of the Veteran at the Detroit VAMC be obtained.  
Consequently, a remand is necessary to ensure that all of the 
Veteran's records from the Ann Arbor VAMC and the Detroit 
VAMC have been appropriately requested, obtained, and 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:  

1.	The RO should take appropriate steps to 
obtain complete medical records 
pertaining to the Veteran from the Ann 
Arbor VAMC, and the Detroit VAMC, dated 
from the 1980s to the present and 
associate them with the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records from either 
facility, it should be so certified and 
documented in the record.  The RO 
should also inform the Veteran of any 
negative results and provide him the 
opportunity to submit any copies of the 
outstanding medical records that he 
might have in his possession.  

2.	If any additional, pertinent medical 
records are obtained, the RO should 
schedule the Veteran for another VA 
examination so that an addendum opinion 
may be obtained based on a complete 
review of the Veteran's claims file.  
After a thorough review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
current bilateral foot disability that 
is related to his reported in-service 
right foot complaints, or any other 
incident of service, including the 
service-connected residuals of a right 
fibula fracture.  

3.	After undertaking any other necessary 
development, the RO should then 
readjudicate the Veteran's claim for 
service connection for a bilateral foot 
disability, including secondary to the 
service-connected residuals of a right 
fibula fracture in light of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided with a Supplemental Statement 
of the Case, and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

